 

Exhibit 10.19

  

Eastern Virginia Bankshares, Inc. (the “Company”)

Schedule of Non-Employee Directors’ Annual Compensation

  

As of January 1, 2015

  

Meeting Fees (1)(2)(3)      Per Company Board Meeting  $300  Per Company
Committee Meeting  $300  Per EVB Board Meeting  $500  Per EVB Committee Meeting
(4)  $300 

 

Monthly Retainers      Chairman of the Company’s Audit and Risk Oversight
Committee  $300  Other members of the Company’s Audit and Risk Oversight
Committee  $200  Chairman of the EVB Board  $500 

 

Annual stock grant to non-employee directors: 500 unrestricted shares of the
Company’s common stock.

 

(1)Each director of the Company’s Board of Directors is also a member of the
Board of Directors of EVB.

(2)For meetings of the Company’s Board of Directors and EVB’s Board of
Directors, directors are permitted one paid absence per year.

(3)For joint meetings of the Company’s Board of Directors and EVB’s Board of
Directors, the Chairman of the Company’s Board of Directors may, in his sole
discretion, determine to pay each director of the Company a meeting fee of $150,
rather than a meeting fee of $300. Each member of EVB’s Board of Directors would
still receive a meeting fee of $500.

(4)Each member of the Loan Committee of EVB receives $150 for each
teleconference of the Loan Committee between regularly scheduled Loan Committee
meetings.

 

 

